Case 6:19-cv-02237-RBD-LRH Document 87 Filed 02/23/21 Page 1 of 3 PageID 4464




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          ORLANDO, FLORIDA

UNITED STATES OF AMERICA and                )
STATE OF FLORIDA                            )
ex rel. OMNI HEALTHCARE, INC.,              )
                                            )
       Plaintiffs,                          )     CASE NO: 6:19-cv-02237-RBD
                                            )
v.                                          )
                                            )
HEALTH FIRST, INC.; HEALTH                  )
FIRST MEDICAL GROUP, LLC;                   )
STEVEN JOHNSON; JOSEPH                      )
FELKNER; DREW RECTOR;                       )
LEONARD GRECUL; MARK                        )
MENDOLLA; THOMAS SWAIN;                     )
STEVEN KARAS; ENRIQUE                       )
POLANCO; JOSEPH McCLURE;                    )
LEE SCHEINBART                              )
SIMON VINARSKY; MATTHEW                     )
GERELL; AMIT BAROCHIA; ROBERT               )
SPRAWLS; ASISH DELAL;                       )
JOHN BOMALASKI;                             )
GERMAINE BLAINE; FIRAS                      )
MUWALA; RITESH PATIL;                       )
MARK MENDOLLA; STEVEN KARAS;                )
GRAINGER STEELE LANNEAU;                    )
JAMES NEEEL;                                )
and JEFFREY STALNAKER,                      )
                                            )
      Defendants.                           )
                                            )

     RELATOR’S COUNSEL’S UNOPPOSED MOTION TO WITHDRAW

       Pursuant to Middle District of Florida Local Rule 2.02(c), David L. Scher,

Jesse Hoyer Estes, and Sean Estes of Hoyer Law Group, PLLC, counsel for Relator

Omni Healthcare, Inc. (“Relator”), hereby move to withdraw as counsel of record
Case 6:19-cv-02237-RBD-LRH Document 87 Filed 02/23/21 Page 2 of 3 PageID 4465




for Relator in this case.    Pursuant to Middle District of Florida Local Rule

2.02(c)(1)(B)(i), undersigned counsel certifies that Relator consents to their

withdrawal. Relator has retained the law firm of Whatley Kallas, LLP, and Mr.

Charles Dorman, a member of Middle District of Florida Bar, has already appeared

in the case to be Relator’s counsel of record.

      WHEREFORE, undersigned counsel respectfully requests that this Court

grant their withdrawal as counsel of record for Relator in this matter.

                       Local Rule 3.01(g) Certification

      Pursuant to Middle District of Florida Local Rule 3.01(g), undersigned

counsel certifies that Sean Estes conferred with Defendants’ counsel and

Defendants do not oppose the motion.

Dated: February 23, 2021               Respectfully submitted,

                                       /s/ Sean Estes
                                       Sean Estes
                                       Florida Bar No. 055770
                                       sean@hoyerlawgroup.com
                                       HOYER LAW GROUP, PLLC
                                       2801 West Busch Blvd., Suite 200
                                       Tampa, FL 33618
                                       Tel: (813) 375-3700 ▪ Fax: (813) 375-3710

                                       /s/ David L. Scher
                                       David L. Scher
                                       (admitted pro hac vice)
                                       DC Bar No. 474664
                                       Hoyer Law Group, PLLC
                                       1300 I Street N.W., Suite 400E
                                       Washington, DC 20005
                                       Tel: (202) 975-4994 ▪ Fax: (813) 375-3710
                                       Email: dave@hoyerlawgroup.com
Case 6:19-cv-02237-RBD-LRH Document 87 Filed 02/23/21 Page 3 of 3 PageID 4466




                                     /s/ Jesse Hoyer Estes
                                     Jesse Hoyer Estes
                                     Florida Bar No. 076934
                                     jesse@hoyerlawgroup.com
                                     HOYER LAW GROUP, PLLC
                                     2801 West Busch Blvd., Suite 200
                                     Tampa, FL 33618
                                     Tel: (813) 375-3700 ▪ Fax: (813) 375-3710

                                     Counsel for Relator

                        CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and correct copy of the foregoing has been

served by CM/ECF on February 23, 2021, on all counsel or parties of record.


                                     /s/ Sean Estes
                                     Sean Estes
